08-4607-cv
Memory Film Productions v. Schindley

                                      UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to summary orders
filed after January 1, 2007, is permitted and is governed by this court’s Local Rule 32.1 and
Federal Rule of Appellate Procedure 32.1. In a brief or other paper in which a litigant cites a
summary order, in each paragraph in which a citation appears, at least one citation must either
be to the Federal Appendix or be accompanied by the notation: “(summary order).” A party
citing a summary order must serve a copy of that summary order together with the paper in
which the summary order is cited on any party not represented by counsel unless the summary
order is available in an electronic database which is publicly accessible without payment of fee
(such as the database available at http://www.ca2.uscourts.gov/ ). If no copy is served by
reason of the availability of the order on such a database, the citation must include reference to
that database and the docket number of the case in which the order was entered.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the sixteenth day of December, two thousand and nine.

PRESENT:

           JOSÉ A. CABRANES,
           BARRINGTON D. PARKER,
                                Circuit Judges,
          CAROL BAGLEY AMON ,
                                District Judge.*
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
MEMORY FILM PRODUCTIONS, ALEKSANDAR MOSIC ,
JASENOVAC RESEARCH INSTITUTE , INC ., ANTUN MILETIC ,

            Plaintiff-Counter-Claimant-Defendants-Appellees,

BARRY LITUCHY, JOE FRIENDLY ,

            Plaintiff-Counter-Claimants-Defendants,
                            -v.-                                                            No. 08-4607-cv

            *
            The Honorable Carol Bagley Amon, of the United States District Court for the Eastern
  District of New York, sitting by designation.
                                                 1
WANDA SCHINDLEY, also known as Dallas Publishing,

            Defendant-Counter-Claimant-Third-Party-Plaintiff-Appellant,


KINGSBOROUGH COMMUNITY COLLEGE , PETER MAKARA ,

            Defendants,

JRI DIRECTORS MILO YELESIYEVICH , JAMES YARKER,
HENRY CLIADAKIS, STEVE COOPER, KOSA MARTJAK ,

            Third-Party-Defendants,

SUSANNE JENKINS, ANGELO D’ANGELO , GREGORY ILICH ,
JOVANKA KRAINOVICH , NORMAN MARKOWITZ , VELIMIR
NESTOROVICH , VLADO VUKCEVIC , DARKO TRIFUNOVIC ,
MILO YELESIYEVICH ,

             Third-Party-Defendant-Counter-Claimants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

FOR DEFENDANT-APPELLANT:                                                                   WANDA SCHINDLEY, Mt. Pleasant,
                                                                                           TX, pro se.

FOR PLAINTIFFS-APPELLEES:                                                                  MARSHALL B. BELLOVIN , Ballon
                                                                                           Stoll Bader & Nadler, P.C., New
                                                                                           York, NY.


        Appeal from a September 5, 2008 order and an February 3, 2009 order of the United States
District Court for the Eastern District of New York (Brian M. Cogan, Judge).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the District Court be AFFIRMED.

         Defendant-Counter-Claimant-Third-Party-Plaintiff-Appellant Wanda Schindley (“Schindley”),
pro se, appeals from the District Court’s order of September 5, 2008 denying her motion for summary
judgment and partially granting summary judgment in favor of Plaintiffs-Counter-Claimants-
Defendants-Appellees Memory Film Productions, Aleksandar Mosic, Jasenovac Research Institute, Inc.
(“JRI”), and Antun Miletic (together, “plaintiffs”) in plaintiffs’ action seeking injunctive relief against
Schindley for her alleged unlawful taking of JRI’s corporate opportunity to publish a book covering a
conference held at Kingsborough Community College on the Jasenovac Concentration Camps.
Schindley also opposes a February 3, 2009 order denying her motions for reconsideration and for Rule
11(b) sanctions, as well as the District Court’s entry of a permanent injunction in favor of plaintiffs. We
assume the parties’ familiarity with the remaining facts, procedural history, and issues on appeal.

                                                                      2
          We review de novo the District Court’s decision to grant summary judgment and, in the course
of that review, we resolve ambiguities and draw all permissible factual inferences in favor of the non-
moving party. See, e.g., Holcomb v. Iona College, 521 F.3d 130, 137 (2d Cir. 2008); Nationwide Life Ins. Co. v.
Bankers Leasing Ass’n, 182 F.3d 157, 160 (2d Cir. 1999). We will affirm the grant of summary judgment
by the District Court if the record indicates “that there is no genuine issue as to any material fact and
that the movant is entitled to judgment as a matter of law.” Pilgrim v. Luther, 571 F.3d 201, 204 (2d Cir.
2009) (internal quotation marks omitted).

          Schindley’s central contention on appeal is that the District Court erred in concluding that
Schindley owed and breached a fiduciary duty to JRI and, accordingly, in entering a permanent
injunction as a remedy. Substantially for the reasons stated in its thorough, well-reasoned order of
September 5, 2008, Appellee’s App’x at 186-191, we agree with the District Court that Schindley owed a
fiduciary duty to JRI and breached that duty by writing and attempting to publish a book covering the
material from the Kingsborough Community College conference. Accordingly, we also conclude that
the District Court did not err in ordering a permanent injunction as a remedy for Schindley’s breach of
duty.

         We have considered Schindley’s other arguments and find them to be either moot or without
merit. For these reasons we agree with the conclusions set forth in the District Court’s orders of
September 5, 2008 and an February 3, 2009. See Appellee’s App’x at 186-191.

                                                   CONCLUSION

                Accordingly, we AFFIRM the judgment of the District Court.


                                                  FOR THE COURT,

                                                  Catherine O’Hagan Wolfe, Clerk of Court



                                                  By _______________________________




                                                       3